Title: To Alexander Hamilton from Rufus King, 30 November 1796
From: King, Rufus
To: Hamilton, Alexander



London 30 Nov. 1796
My Dear sir

The Arch Duke having expelled Jourdan & Moreau from Germany the Parties are in respect to territory in this Quarter where they were when the campaign began. Buonaparte by the latest accounts from Italy is critically circumstanced, and it seems not improbable that he likewise will be compelled to retire from Lombardy. The mission of Lord Malmesbury remains undecided, and though the negotiation is not promising, it does not appear as desperate as it did a fortnight past. Paper has intirely ceased as a medium in France, what their ability is to prosecute another Campaign you, as well as I can, may conjecture. New Projects are to be brought forward in this country, and if for no other reason than that they are novelties, they will be hazardous in a society where the Force of habit is stronger than that of Reason. The minister’s Plan is not definitively settled, but enough is known to authorise a Belief that it cannot be approved by the monied men—the three per Cents are at about 56. pr Ct. the minister is unwilling to augment the Debt already enormous by borrowing on such Terms—he intends proposing a Loan, which is to be advanced by patriotic Capitalists, upon Terms more advantageous to the Government. What Patriotism may do I can’t say, but unless there exists a real conviction in the minds of wealthy men, that their Wealth is in Danger, I should suspect that this virtue pure & dignified as it is, will in this Country prove an unproductive Source when Millions are required. It is Time to make peace for all sides are weary with the war. We must sincerely desire it, since Peace alone will afford us the Tranquillity we wish, and ought, to enjoy.
I do not think it prudent to write my Opinions so far as I have formed them, concerning certain subjects interesting to our Rights, and respecting which you will naturally wish for information from this Quarter. The casualties to which Letters are liable require a caution that between Friends is unpleasant and sometimes inconvenient—you know my Opinions respecting this Country—we have often endeavoured to explain appearances that we disliked, and to preserve our Respect for a nation Who have done much to improve the Condition & happiness of Mankind. I still hope that I have not been deceived, and that experience will prove that the Opinions of those from whom we differed were, as we believed them, partial and erroneous.
We are anxious to hear the Result of the presidential Election—much, very much, will depend on that Event.
Farewell yrs very sincerely

Rufus King
Col Hamilton

